DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The entry into the Patent Prosecution Highway program on 9 April 2021 is acknowledged.
	The amendment of 24 March 2021 is entered.
	Claims 1-18 are pending and are being examined on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ALBERT WAI-KIT CHAN on 16 June 2021.

The application has been amended as follows: 
	1. (Currently amended) A synthetic peptide having a sequence Z1-CLDQIGEFQCI-Z, wherein:
	Z1 is selected from 
	Z is 
	2. (Currently amended) The synthetic peptide of claim 1, wherein said sequence is selected from the group consisting of T466L (SEQ ID NO: 30), N102M479D (SEQ ID NO: 33), N102M479E (SEQ ID NO: 34), N102T466L-M479E (SEQ ID NO: 36), N102T466I-M479E (SEQ ID NO: 37), N102T466W-M479E (SEQ ID NO: 38), N102T466F-M479E (SEQ ID NO: 39), and N102T466Y-M479E (SEQ ID NO: 40).
	Cancel claim 3.
Claims 4-8 are allowed as previously presented.
	Cancel claim 9.
	10. (Currently amended) A method for treating a subject with a disease responsive to Jag1-Notch1 signaling inhibition, comprising administering an effective amount of the synthetic peptide of claim 1 to said subject, wherein said disease is selected from the group consisting of lymphoma, colorectal cancer and glioblastoma.
	11. (Currently amended) The [[use]]method of claim 10, further comprising steps of 
	12. (Currently amended) The [[use]]method of claim 11, wherein said anti-cancer drug is selected from the group consisting of topotecan, 5-fluorouracil, capecitabine, irinotecan, oxaliplatin, doxorubicin, paclitaxel, carmustine, Bevacizumab, lomustine and tomozolomide. 
	13. (Currently amended) A method for disrupting Jag1-Notch1 signaling between a mammalian signal-sending cell and a mammalian signal-receiving cell, comprising contacting said mammalian signal-sending cell with the synthetic peptide of claim 1.
	Claim 14 is allowed as previously presented.
	15. (Currently amended) The method of claim 13, wherein said synthetic peptide contacts Jag1 of said mammalian signal-sending cell.
	Claims 16 and 17 are allowed as previously presented.
	Cancel claim 18.

	Allowable Subject Matter
Claims 1, 2, 4-8, and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are drawn a peptide based upon Notch1 that specifically targets the interaction between Jag1 and Notch1, containing the core amino acid sequence CLDQIGEFQCI. While the 1 being F, I, L, W, or Y and Z being up to 5 amino acids selected from D, E, G, M, or P or being a cysteine followed by up to at least one amino acid selected from, M, P, D, E, and G serves to distinguish the synthetic peptide from the natural counterpart. These Z1 and Z elements serve to present amino acids not present in the naturally occurring Notch1 protein, and therefore satisfy the requirements of 35 U.S.C. 101.
A search of the generically claimed compounds (SEQ ID NO:41 or 42) as well as the species of claim 2 (SEQ ID NOs: 30, 33, 34, and 36-40) finds no relevant prior art to anticipate or render obvious the synthetic peptides as claimed.
The closest prior art, Funahashi et al. (Cancer Res. 68:4727-4735, published 2008), discloses soluble fragments of the rat Notch1 extracellular domain fused to human Fc (see e.g. Figure 1). The soluble decoy disrupted Jag1/Notch1 interaction (see e.g. Abstract, Figure 1). However, while the decoy contains the claimed CLDQICEFQCI core sequence as part of the EGF repeats, the Funahashi art provides no teaching that the synthetic peptide should be such that Z1 or Z as claimed should be present, i.e. that the decoy is SEQ ID NO:41 or 42). No other prior art suggests that the segment from the EGF repeats containing the claimed Z1 and Z elements should be prepared, let alone used as a compound to disrupt Jag1-Notch1 interaction.
Therefore, the claimed synthetic peptide is novel and unobvious. Since the claimed methods utilize the same peptide, they are also novel and unobvious, and otherwise satisfy the requirements of 35 U.S.C. 101 and 112.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658